       Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES,                        :
                                                3:10-CR-75
                                      :
            v.
                                      :     (JUDGE MANNION)

ROBERT CORDARO,                       :

                  Defendant           :
                              MEMORANDUM
I.    BACKGROUND
      After being released from prison at FCI Schuylkill, Low Security Camp,
located in Minersville, Pennsylvania, to home confinement on June 30, 2020,
by the Bureau of Prisons (“BOP”) for the service of his remaining 132-month
sentence, defendant Robert Cordaro filed, pro se, a motion to modify his
status to supervised release under the First Step Act, 18 U.S.C. §3624(g)(3).
(Doc. 549-1). In particular, Cordaro seeks the court to immediately release
him from home confinement at his parents’ house in Dunmore, Lackawanna
County, Pennsylvania, where he is serving the remainder of his prison
sentence to supervised release so that he can obtain employment, provide
assistance to his family, and attend family functions.
      On September 2, 2020, the court issued an order directing the
government to file a response to Cordaro’s motion. (Doc. 550).



                                      1
          Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 2 of 8




      On September 18, 2020, the government filed its brief in opposition to
the motion with an Exhibit, namely a copy of the BOP Institutional Referral
for Cordaro’s Community Corrections Center (“CCC”) Placement. (Doc. 551
& Doc. 551-1). In particular, on May 5, 2020, the warden at FCI Schuylkill
referred Cordaro for placement in pre-release custody, with a recommended
start date of January 25, 2021.
      Cordaro filed his reply brief on September 21, 2020, (Doc. 552), and
Exhibits, (Doc. 553), namely, copies of receipts for his BOP administrative
remedy appeals regarding his March 23, 2020 request for a residential
reentry center referral and his May 19, 2020 reduction in sentence request.
      After considering Cordaro’s motion and the government’s brief, as well
as the Exhibits, the court will deny the motion.1




      1
        Since Judge Caputo stated the complete background of this case in
his August 18, 2015 Memorandum denying Cordaro’s motion to vacate, set
aside, or correct his sentence pursuant to 28 U.S.C. §2255, (Doc. 514), since
the court stated it in its April 30, 2020 Memorandum, (Doc. 547), and since
the government states the relevant background in its instant brief, (Doc. 551),
the court does not repeat it herein. Suffice to say that Cordaro is currently
serving a 132-month prison sentence that was imposed on January 30, 2012,
after a jury convicted him of conspiracy, bribery, extortion, money laundering,
racketeering, and tax offenses, which related to his service as a Lackawanna
County Commissioner and to his demand for payments from contractors and
firms who had or were seeking contracts with the County. Following the
service of Cordaro’s prison sentence, the court directed that he be placed on
a 3-year term of supervised release.
                                        2
       Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 3 of 8




II.   DISCUSSION
      Although the warden at FCI Schuylkill recommended Cordaro be
placed in pre-release custody beginning on January 25, 2021, the Director
of the Bureau of Prisons placed Cordaro in home confinement, starting on
June 30, 2020. In his present motion, Cordaro requests the court terminate
his sentence early, by about 10 months, and he seeks his immediate transfer
from home confinement to supervised release.
      The government argues that despite the fact that Cordaro was eligible
for pre-release custody, “the decision about whether he is eligible to be
transferred from a term of home confinement to early commencement of
supervised release is consigned exclusively to the Director of the Bureau of
Prisons as a matter of post-sentence administration.” In effect, it points out
that Cordaro “is asking the Court to reduce his 132-month sentence by
allowing him to commence his term of supervised release before it would
otherwise start”, and it contends that “[t]he Court does not have the authority
to modify Cordaro’s sentence for this reason.”
      No doubt that “[t]he discretion to release a prisoner to home
confinement lies solely with the Attorney General.” United States v. Logan,
2020 WL 2559955, *2 (W.D. N.C. May 20, 2020). See also 18 U.S.C. §3621
(the BOP is provided with the sole authority and discretion to designate the
place of a defendant’s confinement). Nor does a defendant have a
constitutional right to placement in any particular prison. See Leaphart v.
Palakovich, 2011 WL 7070957, *10 (M.D. Pa. Dec. 12, 2011) (“well-settled

                                      3
      Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 4 of 8




law establishes that prisoners have no inherent constitutional right to
placement in any particular prison, to any security classification, or to any
particular housing assignment.”) (citing Olim v. Wakinekona, 461 U.S. 238,
245, 103 S.Ct. 1741 (1983)).

     Moreover, as the court in U.S. v. Turner, 689 F.3d 1117, 1120 (9th Cir.
2012), explained:
     Pursuant to §3624(a), “[a] prisoner shall be released by the Bureau of
     Prisons on the date of the expiration of the prisoner’s term of
     imprisonment....” This language dovetails with §3621(a), which
     provides that “[a] person who has been sentenced to a term of
     imprisonment ... shall be committed to the custody of the Bureau of
     Prisons until the expiration of the term imposed....” (emphasis added).
     As used in §3624(a), “term of imprisonment” refers to the sentence
     imposed by the sentencing judge. See Barber v. Thomas, [560] U.S.
     [474], 130 S.Ct. 2499, 2506, 177 L.Ed.2d 1 (2010). Under normal
     circumstances, a prisoner is released from the Bureau of Prisons’
     custody “on the date of the expiration of the prisoner’s term of
     imprisonment, less any time credited....” §3624(a) (emphasis added).

     The court in Turner, id., also discussed supervised release under 18
U.S.C. §3624(e) and stated:
     In imposing a term of imprisonment for a felony or misdemeanor, a
     court “may include as a part of the sentence a requirement that the
     defendant be placed on a term of supervised release after
     imprisonment....” §3583(a). “A prisoner whose sentence includes a
     term of supervised release after imprisonment shall be released by the
     Bureau of Prisons to the supervision of a probation officer who shall,
     during the term imposed, supervise the person released to the degree
     warranted by the conditions specified by the sentencing court.”
     §3624(e). A term of supervised release “commences on the day the
     person is released from imprisonment.” Id. (emphasis added).


                                     4
       Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 5 of 8




See also U.S. v. Neuhauser, 745 F.3d 125, 127 (4th Cir. 2014) (“Under
§3624, a defendant’s ‘term of supervised release commences on the day the
person is released from imprisonment.’” 18 U.S.C. §3624(e). Ordinarily, the
BOP releases a prisoner from confinement upon the expiration of his criminal
sentence. See id. §3624(a).”).
     However, the First Step Act, 18 U.S.C. §3624(g)(3), provides:
     Supervised release. If the sentencing court included as a part of the
     prisoner’s sentence a requirement that the prisoner be placed on a
     term of supervised release after imprisonment pursuant to section
     3583, the Director of the Bureau of Prisons may transfer the prisoner
     to begin any such term of supervised release at an earlier date, not to
     exceed 12 months, based on the application of time credits under [18
     U.S.C.] section 3632. (emphasis added).

      As such, Cordaro’s “term of supervised release ‘commences on the
day [he] is released from imprisonment[,]’ which, in turn, occurs when “[he]
is released from the Bureau of Prisons’ custody.” U.S. v. Aholelei, 2017 WL
6559756, *6 (D. Hi. Dec. 22, 2017) (citation omitted).
     Based on the above sections, the court finds that the BOP has the
authority over Cordaro’s motion to modify his sentence under First Step Act,
18 U.S.C. §3624(g)(3), and to terminate his sentence early and transfer him
to supervised release. It is abundantly clear that the decision of whether a
prisoner, like Cordaro, is eligible for early transfer to his term of supervised
release is one within the authority of the BOP and not the court. Cordaro
cites to no case law to support his contention that the court, rather than the



                                       5
          Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 6 of 8




BOP, has the power to transfer a prisoner to begin his term of supervised
release before he has fully served his term of imprisonment.
      As such, Cordaro’s motion for the court to modify his sentence of
confinement to allow him to begin his supervised release early will be denied
since 18 U.S.C. §3624(g)(3) authorizes the BOP to make this determination.2
      Additionally, Cordaro submitted two Exhibits pertaining to prior
requests he made to the BOP on other issues before he was released to
home confinement to support his contention that the BOP failed to respond
to his administrative remedy appeals in those instances and to show that the
exhaustion requirement is futile. Based on his allegations that the BOP failed
to respond to his unrelated appeals, he requests the court to circumvent the
“broken and abused” BOP administrative remedy process regarding his
instant request for early release from home confinement and immediate
placement on supervised release. Nonetheless, Cordaro does not claim that
he has submitted a request to the BOP for his early transfer to supervised




      2
       Similarly, with respect to a prisoner’s motion for the court to order the
BOP to deem him eligible for immediate home confinement designation
under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”), Pub. L. 116-136, §12003, courts do not have authority to grant this
request for relief and order the BOP to release a prisoner to home
confinement. See United States v. McCann, 2020 WL 1901089, *3 (E.D. Ky.
April 17, 2020) (“While the CARES Act gives the BOP broad discretion to
expand the use of home confinement during the COVID-19 pandemic, the
Court has no authority under this provision to order that a prisoner be placed
on home confinement.”) (citation omitted).
                                        6
      Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 7 of 8




release under 18 U.S.C. §3624(g)(3). Nor does Cordaro cite to any case law
to support his claim that exhaustion is not required in this case.
     Further, to the extent Cordaro compares his instant motion to a motion
for compassionate release under 18 U.S.C. §3582(c)(1)(A)(i), and alleges
that its exhaustion requirement is “a claim processing rule” and is “non-
jurisdictional”, and that equitable exceptions apply, courts have found that
exhaustion under §3582(c)(1)(A)(i) is mandatory and that no exceptions
apply. See United States v. Davidson, 2020 WL 4877255, *5 (W.D. Pa. Aug.
20, 2020) (holding that the court must “confirm that exhaustion is satisfied
because [the Third] Circuit has held that §3582(c)(1)(A)’s exhaustion
requirement is mandatory.”) (citing United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (mandating “strict compliance” with §3582(c)(1)(A)’s
exhaustion requirement)).




                                      7
            Case 3:10-cr-00075-MEM Document 554 Filed 10/14/20 Page 8 of 8




III.       CONCLUSION
           Based on the foregoing, Cordaro’s motion for the court to immediately

transfer him from home confinement to supervised release under 18 U.S.C.

§3624(g)(3), (Doc. 549-1), will be DENIED since the authority to make this

determination lies with the BOP Director and not the court. An appropriate

order will follow.


                                           s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
Dated: October 14, 2020
10-75-02




                                          8
